Citation Nr: 0525679	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  04-17 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a permanent and total disability 
evaluation for nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
December 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO, in pertinent part, denied the 
benefits sought on appeal.

The Board notes the May 2003 rating decision also denied 
claims of entitlement to service connection for multiple 
lumps on the body and hepatitis.  The issues were included in 
the February 2004 statement of the case (SOC) and April 2004 
supplemental statement of the case (SSOC), however; the 
veteran specifically indicated in his April 2004 substantive 
appeal that he read the SOC and SSOC, and was only appealing 
the claims listed on the cover page of the instant decision.  
Therefore, the claims of entitlement to service connection 
for multiple lumps on the body and hepatitis are no longer in 
appellate status.

The claim of entitlement to PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Veterans Benefits Administration, Appeals Management 
Center (VBA AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran's disabilities do not permanently and totally 
preclude him from engaging in substantially gainful 
employment consistent with his age, education and 
occupational history.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002). 

2.  The requirements for a permanent and total disability 
rating for nonservice-connected pension purposes have not 
been met.  38 U.S.C.A. §§ 1155, 1502, 1521, (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 3.340, 3.342, 4.15-4.17 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in 
October 2002 prior to the initial decision on the claim in 
May 2003.  Therefore, the timing requirement of the notice as 
set forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the October 2002 
letter as to what kinds of evidence was needed to 
substantiate the claim of entitlement to a non-service 
connected pension.  The veteran was informed that evidence 
towards substantiating his claim would be evidence tending to 
show (1) he had active military service for 90 days or more 
with at least one day during a period of war (or discharge or 
release from service during a period of war for a service-
connected disability); (2) he is disabled to the point that 
he cannot work and earn a living and that his disabilities 
are permanent; and (3) he meets the net worth requirements 
and his income does not exceed the maximum limit set by law.  
In addition, the May 2003 rating decision, the February 2004 
SOC, and April 2004 SSOC sufficiently notified the veteran of 
the reasons for the denial of his application and, in so 
doing, informed him of the evidence that was needed to 
substantiate the claim.  

While the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertains to the claim, the Board finds that 
he was fully notified of the need to give to VA any evidence 
pertaining to his claim.  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  As noted above, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  Service medical and personnel records, VA 
outpatient treatment and hospitalization records, and reports 
of VA examination, have been obtained in support of the claim 
on appeal.  The Board notes that repeated attempts to locate 
private medical records from the Talbert House resulted in a 
negative response as shown by responses received in November 
2002 and January 2003.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Analysis

The veteran filed his application for pension in September 
2002.  He indicated that because of his drug and alcohol 
problems, as well as his police record, he was having trouble 
getting and holding a job.  He also indicated that his mood 
swings interfered with his employment.  He reported no 
income.  There was no indication that the veteran had claimed 
or was receiving disability benefits from the Social Security 
Administration (SSA).  In a December 2002 statement, the 
veteran revealed that he last worked for Kelly Services and 
was terminated in October 2002 because of his criminal 
record.

In an Income-Net Worth and Employment Statement received in 
February 2004, the veteran revealed that he worked from 2001 
to 2002 at Tradesman International, but lost the job because 
he was having car problems and could not get to work.  He 
indicated that he was laid off from Charlie's Carpet in 
September 2003.  The veteran again noted that he lost his job 
at Kelly Temporary Services in October 2003 because of his 
felony record.  Finally, the veteran indicated that he was 
unable to get a job as a carpenter with the Cincinnati Public 
Schools in November 2003 because of his felony record.  The 
veteran reported completing high school and two years as a 
carpenter's apprentice.  He indicated that he had no current 
income.

A disability pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to non-service-connected and/or 
service-connected disabilities not the result of his own 
willful misconduct.  38 U.S.C.A. § 1521(a).  More 
specifically, it is necessary for the evidence to show that 
the appellant is permanently and totally disabled due to non-
service connected disability not the result of willful 
misconduct, such as to prevent the "average person" from 
engaging in substantial gainful employment or that he is 
"unemployable" in a sense that his disabilities meet the 
schedular criteria for pension and such disabilities, 
permanent in nature, prevent him from securing and following 
substantial gainful employment commensurate with his level of 
education and occupational background.  38 U.S.C.A. §§ 1502, 
1521; 38 C.F.R. §§ 3.321, 3.340, 3.342, and Part 4.

Absent a combined schedular 100 percent evaluation, the 
schedular criteria for non-service-connected disability 
pension are met when the veteran is unable to secure and 
follow substantially gainful employment because of disability 
and has one disability ratable at 60 percent or more, and, if 
there are two or more disabilities, has one which is ratable 
at 40 percent or more, and additional disability sufficient 
to bring the combined rating evaluation to 70 percent or 
more.  38 C.F.R. §§ 4.16, 4.17. A veteran who is considered 
permanently and totally disabled under these criteria is then 
awarded a 100 percent schedular evaluation for pension 
purposes.  Id.

Even if a veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background and other related factors.  38 C.F.R. §§ 
3.321(b)(2); 4.17(b).

Though the veteran served during a period of war, based on a 
thorough review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a permanent and total disability evaluation for 
nonservice-connected pension purposes.  The Board first finds 
that service connection is not presently in effect for any 
disabilities. 38 C.F.R. §§ 4.16, 4.17.  Second, the Board 
finds that the veteran fails to meet the second criterion of 
having disabilities that prevent him from securing and 
following substantial gainful employment not the result of 
his own willful misconduct, commensurate with his level of 
education and occupational background.  Id. 

In this regard, VA outpatient and hospitalization records are 
replete with treatment for poly substance abuse and alcohol 
dependence.  An entry dated in November 2002 reveals the 
veteran lost his job with Kelly Services because of a 
misdemeanor that he did not report on his job application.  
In January 2003, the veteran reported no chronic medical 
problems that interfered with his life.  In February 2003, 
the veteran denied any medical or cultural barriers to 
employment.  His only barrier to employment was determined to 
be his extensive criminal history.  In November 2003, 
treatment providers noted the veteran was in compensated work 
therapy at a hotel approximately 32 hours per week.

In January 2003, the veteran was afforded a general medical 
examination.  The veteran was diagnosed with essential 
hypertension under fair control, tinea cruris not currently 
active, and poly substance abuse.  The examiner also noted 
possible PTSD, which was ruled out in a separate psychiatric 
evaluation.  The January 2003 examiner did opine that the 
veteran's medical conditions did not effect his employment. 

The veteran has also been diagnosed with hepatitis C, as a 
result of risk factors to include, intravenous drug use and 
the practice of unsafe sex.  There are no opinions of record 
that hemorrhoids, arthritis of the left knee, or tobacco 
dependence, render the veteran unable to secure and follow 
substantially gainful employment.

The Board has also considered, and rejected, the possibility 
of an extra-scheduler evaluation based on the veteran's 
disabilities, age, occupational background and related 
factors. 38 C.F.R. § 3.321(b)(2).  In this regard the Board 
notes that the veteran is only approximately 55 years old, 
completed high school, and was a carpenter's apprentice for 
two years.  He has stated that he is not currently a 
recipient of disability benefits from the SSA. 

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant. 38 U.S.C. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990) (when a claimant seeks VA benefits, and the evidence 
is in relative equipoise, the law dictates that he or she 
shall prevail).  In this case, after reviewing the evidence 
of record, it is the conclusion of the Board that the 
preponderance of the evidence is against the claim. The 
benefit of the doubt doctrine is not for application where 
the clear weight of the evidence is against the claim.  Id.

ORDER

A permanent and total disability rating for nonservice-
connected pension purposes is denied.


REMAND

After a careful review of all evidence of record, the Board 
has determined that the veteran's claim of entitlement to 
service connection for PTSD must be remanded for compliance 
with applicable law relative to VA's duty to assist the 
veteran in development of evidence necessary to substantiate 
his claim.  

The veteran contends that he incurred PTSD as a result of his 
active military service.  Specifically, the veteran contends 
that his service in Vietnam led to his current psychiatric 
problems.  Service connection for PTSD requires a medical 
diagnosis of PTSD in accordance with section 4.125(a) of VA 
regulations; credible supporting evidence that the claimed 
in-service stressful events actually occurred; and a link, as 
established by medical evidence, between current symptoms and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
Section 4.125(a) requires that the diagnosis conform to the 
fourth edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) and that the diagnosis be supported 
by findings on the examination report. 

In various written statements, the veteran has reported two 
stressors associated with his PTSD.  First, he indicated that 
he served with the 3rd Ordinance Battalion in Vietnam, and 
while in Ben-Wu with the 71st Division, he witnessed a 
forklift turn over and crush a couple of men.  Second, the 
veteran indicated that he received the Purple Heart for 
mortar fragment wounds.

There has been inadequate development of the veteran's claim 
based on the evidence already of record.  Specifically, 
attempts have not been made to verify the asserted in-service 
stressors.  The evidence necessary to establish the 
occurrence of a stressor during service to support a 
diagnosis of PTSD will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by official records, including recognized military combat 
citations, or other supportive evidence.  If VA determines 
that the veteran engaged in combat with the enemy and an 
alleged stressor is combat-related, then the veteran's lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); 
West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993). 

If however, the VA determines that the veteran did not engage 
in combat with the enemy or that the veteran engaged in 
combat with the enemy but the alleged stressor is not combat-
related, the veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor. Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

A remand is necessary to attempt verification of the 
stressors, to include verification of whether the veteran 
engaged in combat with the enemy.  Attempts should also be 
made to determine whether the veteran is a recipient of the 
Purple Heart.  VBA AMC should first request from the veteran 
a comprehensive statement regarding the asserted in-service 
stressors.  In addition to a detailed description of the 
events, the veteran should be asked to provide the dates, 
locations, and units of assignment where the asserted in-
service stressors occurred.  Once the information is 
received, VA should review the file and prepare a summary of 
all the claimed stressors.  This summary must be prepared 
whether or not the veteran provides additional information as 
requested above.  The summary and a copy of the veteran's DD-
214 and any service personnel records associated with the 
claims folder should be sent to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) and/or the 
appropriate record depository.   

The Board's review of the record also discloses that on his 
April 2004 VA Form 9, Appeal to the Board of Veterans' 
Appeals, the veteran indicated that he was participating in 
the PTSD program at Fort Thomas, Kentucky, VA Medical Center 
(VAMC).  It does not appear that attempts were made to obtain 
the identified VA outpatient treatment records.

Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to, medical and other records from VA medical 
facilities.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Id.   Therefore, upon remand 
attempts should be made to obtain treatment records of the 
veteran from the Fort Thomas, Kentucky, VAMC.  All efforts to 
obtain these records should be clearly documented in the 
claims folder.   
 
Finally, the Board finds that a VA examination is necessary.  
Under the VCAA, an examination is necessary to make a 
decision on a claim, if the evidence of record contains the 
following: (1) competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability and (2) the evidence indicates the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service, but (3) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).  

Upon VA examination in January 2003, the examiner opined the 
veteran did not endorse symptoms consistent with PTSD or any 
other major mental disorder.  VA outpatient treatment records 
dated thereafter contain diagnoses to include PTSD in August 
2003, depressed mood with likely adjustment disorder in 
November 2003, and questionable PTSD in February 2004.  Thus, 
it is not clear from the evidence of record whether the 
veteran currently has PTSD.  Once the development above has 
been completed, it is necessary that the veteran to be 
examined for the purpose of having a medical specialist 
express an opinion as to whether the veteran has PTSD as a 
result of his active duty service.  38 U.S.C.A. § 5103A(d).  
   
Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  This veteran is seeking service 
connection for PTSD.  VBA AMC should 
request from the veteran a detailed 
statement regarding the asserted in-
service stressors, to include the 
forklift accident and the mortar fragment 
wounds.  In addition to a detailed 
description of the events, the veteran 
should be asked to provide the dates, 
locations, and units of assignment where 
the asserted in-service stressors 
occurred.  The veteran should be advised 
that this information is necessary to 
verify the asserted stressors and that he 
must be as specific as possible so an 
adequate search can be conducted.

3.  Once the information is received, VBA 
AMC should review the file and prepare a 
summary of all the claimed stressors.  
This summary must be prepared whether or 
not the veteran provides additional 
information as requested above.  Then VBA 
AMC should prepare a letter asking 
USASCRUR to provide any available 
information, which might corroborate the 
veteran's asserted in-service stressors.  
Please provide USASCRUR with the 
following: a copy of the aforementioned 
summary; copies the veteran's DD-214; and 
any service personnel records obtained 
showing service dates, duties, and units 
of assignment.  VBA AMC should also 
verify whether the veteran is a recipient 
of the Purple Heart. 

4.  VBA AMC should obtain all outstanding 
outpatient treatment records of the 
veteran from the Fort Thomas, Kentucky, 
VAMC.  All requests for records, to 
include any negative responses, should be 
clearly documented in the veteran's 
claims folder.

5.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA, Pub. L. No. 106-475 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified generally at 38 U.S.C. 
§ 5103A(b)(2)).

6.  If and only if the evidence obtained 
from the development ordered in 
paragraphs 1 through 5 above establishes 
that an alleged stressful event in 
service actually occurred or establishes 
that the veteran received the Purple 
Heart Medal or some other award denoting 
combat service, then VBA AMC should then 
arrange for the veteran to be examined by 
a psychiatrist in order to evaluate any 
present mental disorders, including PTSD.  
The examiner should be informed by the RO 
as to those stressful events that have 
been verified as having actually 
occurred.  The examiner should review all 
pertinent medical records in the claims 
file and a copy of this REMAND, and 
should state in the examination report 
that such review was performed.  All 
diagnoses on Axis I though V should be 
reported, if found.  

Upon examination of the veteran, the 
examiner should report whether a 
diagnosis of PTSD based on a 
credible/verified stressor can be made, 
under the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) of the American 
Psychiatric Association, and whether it 
is at least as likely as not that any 
current diagnosis of PTSD is related to 
that credible/verified stressor.  
Furthermore, the examiner should make a 
finding as to the extent, if any, of 
social and industrial impairment 
currently attributable to the veteran's 
overall psychiatric disability.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

7.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

9.  The VBA AMC should readjudicate the 
claim of entitlement to service connection 
for PTSD. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until the VBA AMC notifies him.



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


